United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 19, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-11233
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

                    NIAZI MAHMOUD MOHAMED SADDIG,

                                                  Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:02-CR-153-1-A
                       --------------------

Before DAVIS, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Niazi

Mahmoud Mohamed Saddig has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Saddig has not responded to the motion.     Our independent

review of counsel’s brief and the record discloses no nonfrivolous

issue for appeal.      Counsel’s motion for leave to withdraw is




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 02-11233
                                -2-

GRANTED, counsel is excused from further responsibilities, and the

appeal is DISMISSED.   See 5TH CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.